Citation Nr: 1646368	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  13-28 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea to include as secondary to post traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from August 1962 to January 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This case was remanded in June 2015 in order to schedule a video conference that was held before the undersigned Veterans Law Judge (VLJ) in December 2015.  The case was remanded in April 2016 and has been returned to the Board for review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his sleep apnea is secondary to his service-connected PTSD.  In April 2016, the case was remanded for additional VA medical commentary, regarding whether it is at least as likely as not that sleep apnea was related to service or was otherwise aggravated by the Veteran's service-connected PTSD.  

In the August 2016 medical examination report, the VA physician assistant found that the Veteran's service connected PTSD did not cause sleep apnea.  However, she did not also consider whether the sleep apnea was or has been aggravated by the service-connected PTSD.  The term "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition.  The VA examiner also failed to comment on new studies that link sleep apnea with PTSD in combat veterans.  Another examiner should comment on whether the service connected PTSD aggravates (meaning chronically worsens) the sleep apnea.  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The case is REMANDED for the following action:

1.  Forward the e-files to a VA medical professional that specializes in sleep disorders and ask that he or she submit an addendum statement indicating the likelihood that the Veteran's service connected PTSD has aggravated, meaning chronically worsens) his sleep apnea.

Additionally, the examiner should consider new studies that link sleep apnea with PTSD in combat veterans to include a new study by the American Academy of Sleep Medicine which has indicated a probability of having a high risk of obstructive sleep apnea increased with increasing severity of PTSD among veterans.   

Whoever is designated to provide this additional comment must discuss the rational for this opinion, whether favorable or unfavorable.

It may be necessary to have the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed to make this determination. 

2.  Thereafter, readjudicate the Veteran's claim.  


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




